DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 recites a non-adjustable clamp assembly retaining member, however, there is no support for a retaining member that is “non-adjustable” in the specification.  The specification provides for first and second clamp retaining members 114 and 116 which are each individually adjustable by tightening in order to providing the desired clamping force on the saddle rail.  Further, there are no additional retaining members discussed in the specification, nor does the .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2012/0181824) (“Hsu”).  Hsu discloses a seatpost assembly comprising: a housing fixedly coupled to a seatpost (fig. 1: 110), the housing comprising: at least one adjustable clamp assembly retaining member (fig. 1: 130); and a reversable saddle rail clamp assembly (fig. 1: 122, 124), the reversable saddle rail clamping assembly comprising: a bottom saddle rail clamping member (fig. 1: 122); and a top saddle rail clamping member (fig. 1: 124), wherein the top saddle rail clamping member is configured to be coupled with the bottom saddle rail clamping member in a first orientation to provide a first offset position (fig. 5a), and wherein the top saddle rail clamping member is further configured to be coupled with the bottom saddle rail clamping member in a second orientation to provide a second offset position (fig. 5b).
As concerns claim 2, Hsu discloses wherein the seatpost is configured to be retained by a seat tube of a vehicle (paragraph 0023).
As concerns claim 3, Hsu discloses wherein said bottom saddle rail clamping member is sandwiched between said housing and said top saddle rail clamping member (as shown in figs 1 and 5a). 
As concerns claim 4, Hsu discloses wherein said at least one adjustable clamp assembly retaining member (fig. 1: 132) is configured to be inserted through said housing and said reversable saddle rail clamp assembly in an upward orientation such that a head of said at least one adjustable clamp assembly retaining member is located at said housing (as shown in fig. 1).
As concerns claims 5 and 18, Hsu discloses wherein said at least one adjustable clamp assembly retaining member (fig. 1: 134) is configured to be inserted through said reversable saddle rail clamp assembly and said housing in a downward orientation such that a head of said at least one adjustable clamp assembly retaining member is located at said reversable saddle rail clamp assembly (as shown in fig. 1).
As concerns claims 6-8 and 19, as best understood, Hsu discloses wherein the housing further comprises: at least one non-adjustable clamp assembly retaining member (fig. 1: 134) which is used in conjunction with an adjustable clamp to provide an adjustable clamping force for said reversible saddle rail clamp assembly. 
As concerns claim 10, Hsu discloses wherein the housing further comprises: a second adjustable clamp assembly retaining member (fig.1: either 132 or 134), wherein said second adjustable clamp assembly retaining member is configured to be used in conjunction with said at least one adjustable clamp assembly retaining member to provide a clamping force for said reversable saddle rail clamp assembly.
As concerns claim 11, Hsu discloses wherein an adjustment to one or both of said second adjustable clamp assembly retaining member and said at least one adjustable clamp assembly retaining member is configured to modify said clamping force for said reversable 
As concerns claim 12, Hsu discloses wherein an adjustment to both of said second adjustable clamp assembly retaining member and said at least one adjustable clamp assembly retaining member is configured to adjust a pitch of said reversable saddle rail clamp assembly and provide support against a pitch slip of said reversable saddle rail clamp assembly (paragraph 0029).
As concerns claim 13, Hsu discloses wherein the reversable saddle rail clamp assembly is configured to fixedly retain a set of saddle rails of a saddle (as shown in fig. 1).
As concerns claim 14, Hsu discloses wherein the housing and the seatpost are a single piece (Hsu claim 1 states that the housing is fixedly coupled to the seatpost, as such fig. 2a shows the housing 110 coupled to the seatpost 20 forming a single piece).
As concerns claims 15 and 16, Hsu discloses wherein said at least one adjustable clamp assembly retaining member is a threaded bolt (fig. 1: 132) or finger adjustable fastener (fig. 1: 134) 
As concerns claim 17, Hsu discloses a seatpost assembly comprising: a seatpost (fig. 2a: 20); a housing fixedly coupled to a seatpost (fig. 1: 110), the housing comprising: at least one adjustable clamp assembly retaining member (fig. 1: 130); and a reversable saddle rail clamp assembly (fig. 1: 122, 124), the reversable saddle rail clamping assembly comprising: a bottom saddle rail clamping member (fig. 1: 122); and a top saddle rail clamping member (fig. 1: 124), wherein the top saddle rail clamping member is configured to be coupled with the bottom saddle rail clamping member in a first orientation to provide a first offset position (fig. 5a), and wherein the top saddle rail clamping member is further configured to be coupled with the bottom saddle rail clamping member in a second orientation to provide a second offset position (fig. 5b).
As concerns claim 20, Hsu discloses wherein said housing further comprises: at least a second adjustable clamp assembly retaining member (either of the other of 132 or 134), .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as to overcome the enablement rejection provided above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Hsu fails to teach wherein one of the clamp assembly retaining members may be adjusted while another of the clamp assembly retaining members is stationary in order to adjust the pitch/angle of the seat (Hsu requires both retaining members to be unfastened in order for the saddle angle to be adjusted by 140).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636